Citation Nr: 0032193	
Decision Date: 12/11/00    Archive Date: 12/20/00

DOCKET NO.  99-11 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  A determination of the propriety of the initial 
disability rating of 10 percent assigned to the veteran's 
service-connected residuals of an injury to the left ankle.

2.  A determination of the propriety of the initial 
noncompensable disability rating assigned to the veteran's 
service-connected residuals of an injury to the left middle 
finger.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1995 to June 
1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which granted the veteran's claim 
for service connection for residuals of a left ankle injury, 
and assigned a 10 percent disability rating thereto, and 
granted his claim for service connection for residuals of a 
left middle finger injury, and assigned a noncompensable 
(zero percent) disability rating thereto.  The veteran filed 
a timely appeal to the disability ratings assigned.  The 
veteran's claims file was subsequently transferred to the RO 
in Detroit, Michigan.

The Board notes that the veteran also perfected an appeal to 
the RO's denial of his claim for service connection for 
bilateral hearing loss.  However, in a statement in support 
of claim received by VA in June 1999, the veteran explicitly 
stated that he no longer wished to pursue an appeal on this 
issue.  As that issue has validly been withdrawn pursuant to 
38 C.F.R. § 20.204(a),  the issue of service connection for 
bilateral hearing loss is not before the Board at this time.








FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the RO. 

2.  The veteran's residuals of an injury to the left ankle 
currently include tenderness on palpation over the left 
lateral area of the ankle and pain and stiffness upon 
activity, such as extended periods of standing or walking, 
but with a full range of ankle motion and no evidence of any 
abnormality of the bones or ligaments on x-rays and MRI 
scans.

3.  The veteran's residuals of an injury to the left middle 
finger currently include a slight button hook deformity of 
the distal interphalangeal joint, with full range of motion 
and no evidence of ankylosis.


CONCLUSIONS OF LAW

1.  The schedular criteria for a rating in excess of 10 
percent for the veteran's residuals of an injury to the left 
ankle have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.321, 4.1-4.3, 4.7, 4.71a, Diagnostic 
Code 5299-5271 (2000).

2.  The schedular criteria for a compensable rating for the 
veteran's residuals of an injury to the left middle finger 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 3.321, 4.1-4.3, 4.7, 4.71a, Diagnostic Code 5299-
5226 (2000).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran originally claimed entitlement to increased 
ratings for his service-connected residuals of a left ankle 
injury and residuals of a left middle finger injury.  These 
are original claims placed in appellate status by a notice of 
disagreement (NOD) taking exception to the initial rating 
award dated in October 1998.  Under these circumstances, VA 
must attempt to obtain all such medical evidence as is 
necessary to evaluate the severity of the veteran's 
disabilities from the effective date of service connection to 
the present.  Fenderson v. West, 12 Vet. App. 119, 127 
(1999), citing Goss v. Brown, 9 Vet. App. 109, 114 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 98 (1996); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  See also 38 C.F.R. 
§ 4.2 (ratings to be assigned "in the light of the whole 
recorded history").  This obligation was satisfied by the 
various examinations and treatment reports described below, 
and the Board is satisfied that all relevant facts have been 
properly and sufficiently developed.  No further assistance 
to the veteran is required in order to comply with the duty 
to assist as mandated by the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2000).  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the claimant.  38 
C.F.R. § 4.3 (2000).

Where the particular disability for which the veteran has 
been service connected is not listed, it may be rated by 
analogy to a closely related disease in which not only the 
functions affected, but also the anatomical location and 
symptomatology are closely analogous.  38 C.F.R. §§ 4.20, 
4.27; see also Lendenmann v. Principi, 3 Vet. App. 345 
(1992); Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

I.  Residuals of a left ankle injury

The veteran originally suffered a twisting-type injury to his 
left ankle in June 1996, when he tripped over a restraining 
cable on board ship which had recoiled abnormally.  The 
veteran was treated repeatedly in the remaining months of 
service for complaints of pain and swelling of the ankle, and 
physical therapy proved unsuccessful in relieving this pain.  
Both x-rays and magnetic resonance imaging (MRI) scans were 
negative for any evidence of fracture or bony abnormality, 
although an MRI did indicate some soft tissue impingement, 
including a partial tear of the lateral collateral ligament.  
Diagnoses were primarily of a left ankle sprain.

In August 1998, the veteran underwent a VA general medical 
examination.  At that time, he complained of intermittent 
episodes of pulsating pain in the lateral aspect of the left 
ankle.  He indicated that he wore a support on the left ankle 
when walking any distance or standing for any period of time, 
since if he did not wear it his ankle would become painful.  
He denied any swelling.  On physical examination, the veteran 
had a normal gait and was able to walk on his heels and toes.  
He was able to squat and rise without difficulty.  He had a 
full range of motion of both ankles, and there was no 
evidence of swelling.  Tenderness to palpation was noted over 
of the lateral malleolus of the left ankle.  The examiner 
diagnosed status post twisting injury of the left ankle.

Also of record are VA progress notes dated from November 1998 
to April 1999.  These notes indicate complaints of occasional 
swelling and pain in the left ankle, with little improvement 
since the time of original injury in service.  Examination in 
early November 1998 revealed mild edema of the lateral 
malleolus and mild tenderness on palpation on movement of the 
ankle joint.  Diagnosis at that time was of ankle sprain and 
chronic ligament tear.  Later in November 1998, the veteran 
reported that he had sprained his ankle a few days earlier.  
Examination revealed mild swelling and tenderness of the left 
ankle, with good range of motion.  He was noted to be using 
an Ace bandage.  The examiner diagnosed ankle sprain.  At the 
time of a subsequent examination in February 1999, 
examination revealed no swelling or tenderness of the left 
ankle, and range of motion testing was within normal limits.  
The examiner diagnosed chronic left ankle pain secondary to 
trauma.  An MRI scan report dated in April 1999 showed no 
significant abnormality, including no evidence of fracture or 
tendinosis.

In June 1999, the veteran testified at a hearing before an RO 
hearing officer.  At that time, he stated that he suffered 
from essentially constant left ankle pain, as well as 
occasional swelling, depending on how much activity he 
engaged in.  He stated that it was difficult for him to walk 
or to stand for prolonged periods of time.  He indicated that 
he had worn a brace, but stopped using it because it 
increased the pressure and swelling on his ankle.  His wife 
indicated that the veteran limped when he walked, and that he 
could not shop with her because he had to sit down so often 
to rest his ankle.

The veteran subsequently underwent a VA joints examination in 
July 1999.  At that time, he reported that he could not stand 
for more than 10 minutes due to throbbing pain in the left 
ankle.  He stated that after a while he would develop pain 
all around the ankle and was unable to walk long distances.  
He reported having undergone physical therapy for 21/2 years, 
with no improvement.  He indicated that when he sat down and 
did not perform activity, there was no pain, although most of 
the time he experienced a throbbing sensation.

On physical examination, the veteran had a normal gait, and 
he was able to tiptoe, stand on his heels, and squat without 
pain.  Examination of the left ankle revealed normal 
alignment, with no swelling or deformity.  Range of motion 
testing revealed dorsiflexion to 15 degrees, plantar flexion 
to 30 degrees, inversion to 15 degrees, and eversion to 5 
degrees, both on active and passive range of motion testing.  
He did not report any pain on motion.  His power against 
resistance was strong, although he complained of pain on the 
anterolateral side.  There was no additional limitation of 
motion and no evidence of incoordination, weakness or fatigue 
during the examination.  There was no history of flare-ups.  
The examiner stated that there appeared to be no functional 
impact at the time of examination.  He also stated that there 
was no objective evidence of painful motion or functional 
limitation on standing or walking.  There was no evidence of 
ankylosis.  X-rays were normal, with no evidence of arthritis 
or any other abnormality, and an MRI scan was also normal, 
with no evidence of fracture, contusion or edema.  The 
collateral ligaments were intact, with no evidence of acute 
or chronic tear.  The examiner diagnosed subjective complaint 
of left ankle pain with a history of injury, but normal 
examination at this time with normal MRI test.

The veteran's residuals of a left ankle injury have been 
evaluated as 10 percent disabling by analogy to the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5271, 
pursuant to which the severity of limitation of ankle motion 
is evaluated.  Under this code, a 10 percent rating is 
warranted for moderate limitation of ankle motion.  If such 
limitation is marked, a 20 percent rating is warranted.

A review of the evidence detailed above reveals no evidence 
that the veteran suffers from any limitation of left ankle 
motion.  On the contrary, range of motion testing in August 
1998, November 1998, February 1999, and July 1999 all showed 
full ranges of motion.  Furthermore, the examiner who 
performed the July 1999 examination indicated that there was 
no objective evidence of any painful motion, or, indeed, of 
any functional impairment at all.  Furthermore, all recent 
test results, including x-rays and MRI scans, have been 
negative for any evidence of any abnormality of the bones or 
ligaments, and physical examinations have consistently 
revealed few, if any, significant findings of physical 
abnormalities.  

However, several examiners have reported that the veteran 
complained of tenderness to palpation over the lateral area 
of his left ankle.  In addition, the veteran and his wife 
have both provided testimony, which the Board finds credible, 
that the veteran's condition worsens after he engages in 
activity, such as walking or standing for prolonged periods, 
and that he self-limits his activity in order to prevent pain 
and swelling from occurring.  This is consistent with his 
reports to examiners at the time of examinations, at which 
time he generally reported significantly worse pain and 
swelling following activity, such as extensive standing or 
walking.  Therefore, the Board finds that despite the absence 
of evidence of any actual limitation of left ankle motion on 
examinations, the veteran's left ankle disorder more closely 
approximates the level of severity contemplated by a 10 
percent rating under DC 5271.  However, in light of the lack 
of objective evidence of pathology on physical, x-ray, and 
MRI examinations, the Board finds that a higher 20 percent 
rating for marked limitation of ankle motion is not warranted 
by the evidence.

The Board has also considered whether the veteran is entitled 
to a higher rating under the provisions of other related 
codes.  However, the evidence indicates that the veteran does 
not suffer from ankylosis, and thus DC 5270, which 
contemplates the severity of ankle ankylosis, and DC 5272, 
pursuant to which the severity of ankylosis of the 
subastralgar or tarsal joint is evaluated, are not for 
application.  Similarly, neither DC 5273, pursuant to which 
the severity of malunion of the os calcis or astragalus is 
evaluated, nor DC 5274, pursuant to which the severity of 
astragalectomy is evaluated, is applicable, as the evidence 
does not show that the veteran suffers from these disorders.  

II.  Residuals of a left middle finger injury

The veteran originally injured his left middle finger in 
August 1996, when a hatch fell on his left hand while he was 
putting a box away.  At the time of treatment on the day of 
this injury, he reported that he had experienced pain in his 
left middle and ring fingers, which went away but was 
followed by numbness.  The examiner diagnosed a soft tissue 
injury of the left hand.  Examination several weeks later, in 
mid-September 1996, revealed that the left middle finger was 
positive for evidence of deformity, edema, and slight 
discoloration.  Range of motion of the finger was reduced to 
approximately 50 percent of normal.  X-ray examination was 
negative for evidence of any fracture.  The veteran's May 
1998 Report of Medical History, performed just prior to 
discharge, indicated that the veteran had suffered a 
contusion to the left long finger with residual edema and 
scarring.

At the time of a VA general medical examination in August 
1998, the veteran complained of stiffness in his left middle 
finger, for which he occasionally took ibuprofen.  He stated 
that x-rays had not shown any fracture, but that he developed 
a deformity of the distal interphalangeal joint.  On physical 
examination, the veteran had good fine movement of the 
fingers of both hands.  There was a slight button hook 
deformity of the distal interphalangeal joint of the left 
middle finger.  However, he had a normal range of motion of 
this joint.  The examiner diagnosed status post partial tear 
of the extensor tendon of the left distal phalanx of the 
middle finger.

At the time of his June 1999 hearing, the veteran stated that 
while his left middle finger was usually not painful or 
swollen, it hurt when he bent it a certain way or closed his 
hand hard.  He also showed the hearing officer a lump on the 
left middle finger, which he stated was a deformity due to 
his injury.

The veteran's residuals of a left middle finger injury have 
been evaluated as noncompensably (zero percent) disabling by 
analogy to the provisions of 38 C.F.R. § 4.71a, DC 5226, 
pursuant to which the severity of ankylosis of the middle 
finger is evaluated.  The Board notes that it is unclear 
whether the veteran is left or right-handed, and that DC 
5226, like all codes pertaining to the fingers, provides for 
separate ratings depending on whether the affected hand is on 
the major or minor side.  However, since the ratings provided 
for both the major and minor hand are identical for this 
code, a determination of which hand is the veteran's dominant 
hand is not relevant.  Under this code, a 10 percent rating 
is warranted for ankylosis of the middle finger, either in a 
favorable or an unfavorable position.

A review of the evidence set forth above reveals no evidence 
that the veteran suffers from any ankylosis of the left 
middle finger.  On the contrary, the examiner who conducted 
the August 1998 examination noted that the veteran had a full 
range of motion of the joints of his left middle finger.  The 
only physical finding was of a slight button hook deformity 
of the distal interphalangeal joint.  However, this deformity 
did not affect the functioning of the veteran's hand, and all 
fine movements of the finger were good.

Pursuant to the applicable VA regulation, in every instance 
where the rating schedule does not provide a zero percent 
evaluation for a diagnostic code, a zero percent evaluation 
shall be assigned when the requirements for a compensable 
evaluation are not met.  38 C.F.R. § 4.31 (2000).  Therefore, 
given the relative lack of clinical findings, the Board finds 
that a noncompensable rating is warranted for the veteran's 
residuals of an injury to the left middle finger.

III.  Conclusion

The Board would point out that its denial of each of the 
instant claims is based solely upon the provisions of the 
VA's Schedule for Rating Disabilities.  In Floyd v. Brown, 9 
Vet. App. 88, 96 (1996), the Court held that the Board does 
not have jurisdiction to assign an extra-schedular evaluation 
pursuant to the provisions of 38 C.F.R. § 3.321(b)(1) (2000) 
in the first instance.  In this appeal, however, there has 
been no assertion or showing that the disabilities under 
consideration have caused marked interference with employment 
(i.e., beyond that contemplated in the assigned evaluation) 
or necessitated frequent periods of hospitalization so as to 
render the schedular standards inadequate and to warrant 
assignment of an extra-schedular evaluation.  Although the 
veteran has testified that his left ankle disorder recently 
caused him to quit his job, he has offered no objective 
evidence in support of this assertion.  In the absence of 
such factors, the Board is not required to remand these 
matters to the RO for the procedural actions outlined in 38 
C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337, 
338-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).












ORDER

The 10 percent disability rating initially assigned for the 
veteran's residuals of an injury to the left ankle was 
proper, and thus a rating in excess of 10 percent is denied.

The noncompensable (zero percent) disability rating initially 
assigned for the veteran's residuals of an injury to the left 
middle finger was proper, and thus a compensable rating for 
this disorder is denied.



		
	WARREN W. RICE, JR. 
	Veterans Law Judge
	Board of Veterans' Appeals



 

